ERICKSON, Justice,
dissenting:
I dissent because I do not believe that the plaintiffs have established their standing to bring suit under Colo. Const, art. II, § 4. I would therefore find that the plaintiffs have failed to establish the minimum requirements for standing to assert the constitutional issues in this case and uphold the trial court’s dismissal of the plaintiffs’ case.
Standing is a prudential doctrine designed to ensure that the judiciary does not become involved in an issue until there are adverse parties who can demonstrate a “distinct and palpable injury” which is “likely to be redressed if the requested relief is granted.” Gladstone Realtors v. Village of Bellwood, 441 U.S. 91, 99 S.Ct. 1601, 60 L.Ed.2d 66 (1979); Warth v. Seldin, 422 U.S. 490, 95 S.Ct. 2197, 45 L.Ed.2d 343 (1975); Dodge v. Department of Social Services, 198 Colo. 379, 600 P.2d 70 (1979) (Dubofsky, J., specially concurring). The courts should “refrain from adjudicating ‘abstract questions of wide public significance’ which amount to ‘generalized grievances,’ pervasively shared and most appropriately addressed in the representative branches.” Valley Forge Christian College v. Americans United for Separation of Church and State, 454 U.S. 464, 102 S.Ct. 752, 70 L.Ed.2d 700 (1982).. See also Citizens Concerned For Separation of Church and State v. Denver, 628 F.2d 1289 (10th Cir.1980).
The plaintiff, Phillip Danielson, is the lone resident of Denver. The remaining plaintiffs are non-residents, who assert standing to sue because of their payment of certain excise taxes and because of their intangible interests in a government which does not prefer or support the Christian religion. I agree with the holding in Valley Forge Christian College, supra, that a challenge to allegedly unconstitutional spending by executive action does not meet the requirements of taxpayer standing. Id. at 762-63. See also United States v. Richard*679son, 418 U.S. 166, 94 S.Ct. 2940, 41 L.Ed.2d 678 (1974); Schlesinger v. Reservists Committee to Stop the War, 418 U.S. 208, 94 S.Ct. 2925, 41 L.Ed.2d 706 (1974).
I do not believe that the standing doctrine permits the judicial branch to hear “generalized grievances about the conduct of the government.” Flast v. Cohen, 392 U.S. 83, 88 S.Ct. 1942, 20 L.Ed.2d 947 (1968). The mere assertion that intangible interests of citizens are being unconstitutionally affected by governmental action does not elevate a claim above the minimum standing requirements:
“Although they claim that the Constitution has been violated, they claim nothing else. They fail to identify any personal injury suffered by the plaintiffs as a consequence of the alleged constitutional error, other than the psychological consequences presumably produced by observation of conduct with which one disagrees. That is not an injury sufficient to confer standing under Art. Ill, even though the disagreement is phrased in constitutional terms. It is evidence that respondents are firmly committed to the constitutional principle of separation of church and State, but standing is not measured by the intensity of the litigant’s interest or the fervor of his advocacy. ‘[Tjhat concrete adverseness which sharpens the presentation of issues,” Baker v. Carr, 369 U.S. [186] at 204, 82 S.Ct. [691] at 703 [7 L.Ed.2d 663], is the anticipated consequence of proceedings commenced by one who has been injured in fact; it is not a permissible substitute for the showing of injury itself.”
Valley Forge Christian College, 102 S.Ct. at 752 (emphasis in original). If this limitation were not imposed, any person could seek judicial review of a controversy, merely by a claim of any subjective injury to an intangible interest. The Colorado Constitution requires more. Wimberly v. Ettenberg, 194 Colo. 163, 570 P.2d 535 (1977); compare Cloverleaf Kennel Club, Inc. v. Colorado Racing Comm’n, 620 P.2d 1051 (Colo.1980), with Dodge v. Department of Social Services, supra.
The majority in Valley Forge Christian College, supra, noted that the injury allegedly suffered by the respondents would:
“[D]ictate recognition of respondent’s standing to challenge execution of every capital sentence on the basis of a personal right to a government that does not impose cruel and unusual punishment, or standing to challenge every affirmative action program on the basis of a personal right to a government that does not deny equal protection of the laws, to choose but two among as many possible examples as there are commands in the Constitution.”
102 S.Ct. at 767 n. 26. Similarly, I would hold that constitutional standing requires more than a plaintiff who is “offended, disturbed or upset” at some governmental action which arguably involves the Colorado Constitution.
This controversy is better left for resolution by the representatives of the City and County of Denver. While it may be appropriate for Denver to stop displaying a Christmas symbol which has provoked so much controversy, I do not believe that the mere assertion of a claim or controversy is sufficient to give plaintiffs the right to proceed in Colorado’s courts.
I would therefore respectfully dissent to the finding of standing in this case.
Chief Justice HODGES and Justice LEE have authorized me to say that they join me in this dissent.